The appellant, claiming to be suffering from silicosis which arose out of and in the course of his employment by appellee, sought compensation under the Indiana Workmen's Occupational Diseases Act § 40-2201 et seq., Burns' 1940 Replacement. From an adverse award he appeals.
He asserts the award is contrary to law because the Board failed to construe the evidence in accordance with Short v.Kerr (1937), 104 Ind. App. 118, 9 N.E.2d 114. He further asserts the award is not sustained by sufficient evidence in that (1) the greater weight of positive evidence is with appellant and (2) the evidence supporting the award is technical, and of no value.
The evidence is conflicting and we may not weigh it. There was some evidence that appellant contracted silicosis, but the findings of several doctors, some of whom were chosen by 1, 2.  the appellant, were to the effect that he had not contracted silicosis; that there was no evidence of silicosis; that there was no evidence of industrial disease. The appellant cites no authority or reason for holding this evidence to be of no value, and we know of none. *Page 275 
The Act should receive a liberal construction to effectuate its humane purposes, as was said in Short v. Kerr, supra, but it should not be extended to embrace cases which cannot 3.  reasonably be interpreted as coming within its scope. Star Publishing Co. v. Jackson (1944), 115 Ind. App. 221,58 N.E.2d 202.
Award affirmed.
NOTE. — Reported in 70 N.E.2d 357.